Citation Nr: 9932080	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  95-36 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1990 to May 1993.  

This matter came to the Board of Veterans' Appeals (Board) 
from a February 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which denied the claims of service connection for a 
right knee disorder and a left knee disorder.  A notice of 
disagreement was filed in March 1995.  A statement of the 
case was issued in April 1995.  In October 1995, the veteran 
filed his substantive appeal, which included a request for a 
personal hearing.  In March 1996, the veteran appeared and 
testified before a hearing officer at the RO.  


FINDINGS OF FACT

1.  There is no competent (medical) evidence of record which 
establishes a nexus between the current right knee complaints 
and the reported injury to the right knee during service.  

2.  There is no competent (medical) evidence of record which 
establishes a nexus between the left knee medial 
patellofemoral syndrome and an inservice injury to the left 
knee.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a right knee disability.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

2.  The veteran has not submitted a well-grounded claim for 
service connection for a left knee disability.  38 U.S.C.A. § 
5107(a) (West 1991). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's October 1988 enlistment examination and medical 
history reports are negative with regard to knee disorders.  
The service medical records show that in September 1991, the 
veteran injured his left knee, but an actual diagnosis was 
not made at that time.  The remaining service medical records 
do not indicate that the veteran was treated for any other 
knee disorders or injuries.  

Pursuant to his claim, a VA examination was conducted in 
December 1994.  At that time, the veteran reported that he 
injured his right knee during service when he fell off of a 
tank.  Since that time, he has experienced buckling and 
occasional locking of the knee, and slight swelling.  He also 
experiences left knee symptoms.  The examiner diagnosed 
minimal patellar femoral syndrome on the left manifested by 
crepitus on manipulation of the patella and pain when moving 
up and down stairs.  X-rays of both knees showed that the 
joint spaces were well maintained and there ware no spurs or 
irregularities of the joint surfaces.  The examiner commented 
that the veteran has multiple pains in his knees and low 
back, but there were no bony changes or neurological changes 
suggestive of nerve root irritation.  The examiner determined 
that the probable cause is muscle strain which responds to 
conservative treatment, and further noted that it was likely 
that the conditions will progress slowly.  

VA outpatient treatment records show that the veteran 
complained of his right knee popping out in 1995.  X-rays of 
the left knee taken in January 1996 revealed a normal left 
knee. 

In March 1996, the veteran testified that he was running 
eight to ten miles a day in preparation for his annual 
physical examination.  He would run on unimproved roads with 
sneakers.  He also reported that he had injured his knees 
during his work on tanks in service.  One day when he hit his 
knee, medical attention was required and he was placed on 
light duty for about one week.  He described problems with 
his knees after service.  The right knee pops and causes him 
to stumble, and there is considerable pain in the left knee.  
The pain in the left knee shoots up to his back.  He has been 
informed that he has arthritis in both knees.  

VA outpatient treatment records show that in November 1996, 
the veteran complained of pain in both knees.  A history of 
injury to the knees with running was noted.  When seen in 
July 1996, it was noted that the veteran reported that he has 
arthritis of the left knee, but the examiner indicated that 
the x-rays failed to show the condition.  At that time, he 
also complained of right knee instability.  In 1998, the 
veteran was seen for complaints of right knee pain.  

II.  Legal Analysis

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999). 

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
disabilities of the right and left knees.  There must be more 
than a mere allegation; a claimant must submit evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990), Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If 
he has not, his appeal must fail and there is no duty to 
assist him in the development of facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claims 
are not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes the veteran's 
service and post-service medical records.  

Regarding both claims, the Board finds that the first 
requirement for a well-grounded claim has been met.  From the 
complaints recorded in the post-service treatment records, it 
is evident that the veteran has a problem with the right 
knee, even though an actual diagnosis is not of record.  
Regarding the left knee, the VA examiner did report a 
diagnosis of minimal patellofemoral syndrome.  Therefore, 
there is evidence of record that the veteran currently has 
problems with both knees.  

In this case, the veteran has presented his own lay 
statements that he had problems with his knees during 
service.  In that regard, the Board notes that where the 
issue is factual in nature, e.g., whether an incident or 
injury occurred in service, competent lay testimony, 
including the veteran's solitary testimony may constitute 
sufficient evidence.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  In addition to the reported history, an injury to 
the left knee in 1991 was noted in the service medical 
records.  Overall, the evidence tends to show that he had 
problems with both knees during service.  However, the 
evidence does not medically link the current complaints and 
findings to the reported inservice injuries.  Therefore, the 
claims fail since the third requirement for a well-grounded 
claim is not met. 

The only evidence of record tending to show a nexus is the 
veteran's lay assertions.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
The assertions of a lay party on matters of medical causation 
of a disease or disability are not sufficient to make a claim 
well grounded.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the veteran's assertions alone do not constitute 
competent medical evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991).  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claims are not well grounded, and the Board does 
not have jurisdiction to adjudicate them.  Boeck v. Brown, 6 
Vet. App. 14 (1993).  Accordingly, the veteran cannot invoke 
the VA's duty to assist in the development of these claims 
under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 
Vet. App. 136 (1994). 

There is no prejudice to the appellant in denying the claim 
as not well-grounded even though the RO decision was on the 
merits, because the "quality of evidence he would need to 
well ground his claim or to reopen it would seem to 
be...nearly the same..."  Edenfield v. Brown, 8 Vet. App. 
384 (1995)(en banc).  Compare Bernard v. Brown, 4 Vet. App. 
384 (1993).  To obtain further consideration of the matters 
on appeal before the Board, the veteran may file a claim 
supported by medical evidence reflecting a link between any 
inservice disease or injury and the current findings. 







ORDER

The claim of entitlement to service connection for a right 
knee disability is not well grounded, and the appeal is 
denied.

The claim of entitlement to service connection for a left 
knee disability is not well grounded, and the appeal is 
denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

